 1   OFFICE OF THE COUNTY COUNSEL
     ALISON A. BARRATT-GREEN, County Counsel (148360)
 2   DOUGLAS M. JOHNSON, Deputy County Counsel (297582)
 3   950 Maidu Avenue, Suite 240
     Nevada City, CA 95959
 4   Telephone: (530) 265-1319
     Facsimile: (530) 265-9840
 5   E-mail:alison.barratt-green@co.nevada.ca.us
 6          douglas.johnson@co.nevada.ca.us

 7   Attorneys for Defendant County of Nevada
 8
 9                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
10
11
12    CAROL ANN WILSHUSEN                             )       Case No.: 2:18-cv-01813-MCE-AC
                                                      )
13          Plaintiff,                                )
14                                                    )        STIPULATION AND [PROPOSED]
            vs.                                       )        ORDER RE EXTENSION OF TIME FOR
15                                                    )        DEFENDANT TO RESPOND TO
      SUPERIOR COURT OF CALIFORNIA,                   )        PLAINTIFF’S DISCOVERY REQUESTS
16
      COUNTY OF NEVADA; COUNTY OF                     )
17    NEVADA; and DOES 1 – 10 inclusive,              )
                                                      )
18          Defendants.                               )
19
20          Pursuant to Eastern District Local Rule 144, Plaintiff CAROL ANN WILSHUSEN
21   (“Plaintiff”) and Defendant COUNTY OF NEVADA (“Defendant”) by and through their
22   respective attorneys of record, jointly stipulate and agree as follows:
23          1. Plaintiff filed this action on June 24, 2018;
24          2. Plaintiff served Defendant with the Summons and Complaint on October 19, 2018;

25          3. Pursuant to Local Rule 144(a), the Parties previously stipulated to an extension of
                  time to respond to Plaintiff’s Complaint;
26
            4. Plaintiff served Defendant with Request for Admissions, Request for Production of
27
                  Documents, and Interrogatories (the “Discovery Requests”) on January 16, 2019;
28

                                                     –1–

                                            STIPULATION TO
                            EXTEND TIME TO RESPOND TO DISCOVERY REQUESTS
 1          5. Defendant’s responses to Plaintiff’s Discovery Requests are currently due on
 2              February 19, 2019;

 3          6. Good cause exists to extend the deadline for Defendants to respond to Plaintiff’s
                Complaint in that the parties are currently engaged in productive settlement
 4
                discussions and exchanging settlement demands in an effort to avoid further
 5
                litigation;
 6
            7. The Parties require additional time to engage in settlement negotiations;
 7
            8. The Discovery cut-off in this case is June 24, 2019;
 8
            9. The parties hereby agree that Defendant shall have to and including March 11, 2019
 9              in which to file and serve its Responses to Plaintiff’s Discovery Requests in this
10              matter.
11
     Dated: February 12, 2019       OFFICE OF THE COUNTY COUNSEL
12
                                    ALISON A. BARRATT-GREEN, County Counsel
13
14                                  By:            /s/ Douglas M. Johnson
15                                          Douglas M. Johnson, Deputy County Counsel
                                            Attorneys for Defendant County of Nevada
16
     Dated: February 12, 2019       CENTER FOR DISABILITY ACCESS
17
18
                                    By:            /s/ Bradley Smith
19                                          Bradley Smith
                                            Attorneys for Plaintiff Carol Ann Wilshusen
20
21                                    SIGNATURE ATTESTATION
22   I hereby attest that all signatories listed above, on whose behalf this stipulation is submitted,
23   concur in the filing’s content and have authorized the filing.

24   Dated: February 12, 2019               By:            /s/ Douglas M. Johnson
                                            Douglas M. Johnson, County Counsel
25                                          Attorneys for Defendant County of Nevada
26
27
28

                                                      –2–

                                              STIPULATION TO
                              EXTEND TIME TO RESPOND TO DISCOVERY REQUESTS
 1                                               ORDER
 2          The Court, having considered the stipulation submitted herewith, hereby enters the
 3   following order:

 4          Defendants’ deadline to file its Responses to Plaintiff’s Discovery Requests shall be
     extended to March 11, 2019.
 5
 6          IT IS SO ORDERED.

 7   Dated: February 14, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   –3–

                                          STIPULATION TO
                          EXTEND TIME TO RESPOND TO DISCOVERY REQUESTS
